Exhibit 16.1 May 24, 2013 Securities and Exchange Commission treet, N.E. Washington, D. C. 20549 Re:Carrollton Bancorp Ladies and Gentlemen: We have read the statements made by Carrollton Bancorp, which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Carrollton Bancorp dated May 24, 2013.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, Rowles & Company, LLP 101 E. Chesapeake Avenue, Suite 300, Baltimore, Maryland 21286 410-583-6990FAX 410-583-7061 Website:www.Rowles.com
